                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Edward David Stahlmann,                                 Case No. 18-cv-3130 (WMW/HB)

                            Plaintiff,
                                                ORDER ADOPTING REPORT AND
       v.                                           RECOMMENDATION

Ramsey County Community Corrections,
Ramsey County Sheriff’s Office, Ramsey
County Adult Detention Center, and
Ramsey County,

                            Defendants.


      This matter is before the Court on the April 9, 2019 Report and Recommendation

(R&R) of United States Magistrate Judge Hildy Bowbeer. (Dkt. 11.) Objections to the

R&R have not been filed in the time period permitted. In the absence of timely objections,

this Court reviews an R&R for clear error. See Fed. R. Civ. P. 72(b) advisory committee’s

note to 1983 amendment (“When no timely objection is filed, the court need only satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.”); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Having reviewed the R&R, the Court finds no clear error.

      Based on the R&R and all the files, records and proceedings herein, IT IS HEREBY

ORDERED:

      1.     The April 9, 2019 R&R, (Dkt. 11), is ADOPTED;
      2.     The motion of Defendants Ramsey County Community Corrections, Ramsey

County Sheriff’s Office, Ramsey County, and Ramsey County Adult Detention Center to

dismiss Plaintiff Edward David Stahlmann’s complaint, (Dkt. 2), is GRANTED;

      3.     The complaint of Plaintiff Edward David Stahlmann, (Dkt. 1-1), is

DISMISSED WITH PREJUDICE as against Defendants Ramsey County Community

Corrections, Ramsey County Sheriff’s Office, and Ramsey County Adult Detention Center;

and

      4.     The complaint of Plaintiff Edward David Stahlmann, (Dkt. 1-1), is

DISMISSED WITHOUT PREJUDICE as against Defendant Ramsey County.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: June 21, 2019                                s/Wilhelmina M. Wright
                                                    Wilhelmina M. Wright
                                                    United States District Judge




                                          2
